Citation Nr: 0433224	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-33 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
back injury.

2.  Entitlement to service connection for a stress/nervous 
condition, to include post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension, to 
include as secondary to a stress/nervous condition.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.

The veteran testified in May 2004 before the undersigned 
Veterans Law Judge, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002) and who will participate in the decision.  A copy of 
the hearing transcript issued following the hearing is of 
record.

During his hearing in May 2004, the veteran averred that he 
is unable to work as a result of his claimed disabilities.  A 
claim for total disability rating for compensation purposes 
based on individual unemployability due to service connected 
disabilities (TDIU) or, in the alternative, a claim for 
nonservice connected pension is inferred and referred to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
the veteran submitted additional medical evidence after his 
May 2004 hearing before the undersigned Veterans Law Judge.  
In addition, the RO received VA treatment records in May 
2004.  However, the RO did not issue a supplemental statement 
of the case showing consideration of this evidence.  In 
neither case was a waiver of review of the evidence by the 
agency of original jurisdiction obtained.  

In both cases, the evidence consists of VA treatment records.  
These records show treatment for and diagnoses of the claimed 
conditions, including clinical findings of spine pathology, 
and diagnosis and treatment for PTSD, hypertension, and 
headaches as recently as August and September 2004-all of 
which is pertinent to the issues of entitlement to service 
connection for these disabilities.  

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. §§ 
19.37, 20.1304(c) (2004); Disabled Veterans of America v. 
Secretary of Veterans Affairs (DAV v. Sec'y of VA), 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, remand is required for the 
RO to initially consider this new evidence and, if the claim 
remains denied, issue a supplemental statement of the case.

In addition, the Board notes that review of the record 
reflects that the veteran has been diagnosed with PTSD as a 
result of stressors identified during his active service.  
Review of the treatment records taken in a manner most 
favorable to the veteran show that his health care providers 
have recently attributed the diagnosis of PTSD to the grenade 
attack on the hospital in Vietnam where he recuperated after 
his hernia injury, as well as instances of abuse and 
harassment during his service overall, including his service 
in Germany.

The veteran reported, and testified, that he served from 1968 
to 1971, and that he was in Vietnam from 1968 through 1969.  
He was assigned to the USNS Corpus Christie Bay, a helicopter 
repair ship, which was stationed about a mile and a half off 
Vung Tau.  His contact with the shore was when he was 
hospitalized following his surgery.  He reported having no 
legal or administrative difficulty, and received an honorable 
discharge.  

Available service medical and personnel records concur with 
these basic facts.  The veteran's discharge documents reflect 
that he was discharged honorably and that he served from 
April 1968 to April 1971.  Service medical records show that 
he was treated for 8 days for a right inguinal hernia at the 
6th Convalescent Center, APO 96377, transferred from the 36th 
Evacuation Hospital, APO 96291.  The claims file shows that 
he is service connected for the residuals.

However, treatment records from the Veterans Center that are 
present in the record show service dates of April 1967 to 
February 1969.  The individual treated reported that he was a 
heavy equipment operator and that he was stationed in the 
central highlands of Vietnam driving a 5 ton dump truck in 
Tuy Hua, Bia Lot, Sein Lin, An Lin, Nah Trang, and Phan Tiet.  
The individual reported extensive exposure to combat 
including mortar attacks, attacks on convoys, and the witness 
of immediate wounding and death of American and enemy 
soldiers.  This individual further reported extensive drug 
and alcohol abuse and stated he was discharged from the 
service early, was found to be in a status of absent without 
leave (AWOL), and applied for an upgrade in the character of 
his discharge.  The individual stated he had been married 
twice, but for periods of time of only one to two years each.  

While the name and social security numbers appear to be the 
same as far as the Board can determine, the facts reported in 
the Veterans Center records do not appear to match the 
veteran's as testified and reported to his VA treating 
physicians, or on official government documents that are of 
record.  For example, and as noted above, his official 
separation document, a DD Form 214, reflects that he was 
honorably discharged and that his military occupational 
specialty (MOS) was recorded as 76P20, as "STK COS" and 
accounting specialist.  His dates of service are recorded as 
from April 1968 to April 1971.  His last duty assignment was 
with Company A, 79th Engineering Battalion in Europe.  
Service medical records reflect that he was stationed with 
HHC at USNS CC Bay, that he was assigned to the 1st 
Transportation Corps Battalion (Aircraft Maintenance Depot) 
(Seaborne) and the 330th Transportation Company 765 Trans 
(13) Battalion, APO 96291.  Yet, his hospital records show 
that his MOS was that of 67A10.  Other records further 
indicate that while he was married twice, his first marriage 
lasted 30 years and resulted in at least three children, one 
being over 20 years old at present.  

The Board finds that there is a need for clarification in the 
present case, and that a thorough search not only for the 
veteran's service personnel records must be made, but also to 
determine whether the correct records were received from the 
Veterans Center.

Finally, the Board notes that the veteran has not been 
afforded VA examinations to determine the nature, extent, and 
etiology of his diagnosed back pathology, PSTD with 
depression, hypertension, and headaches.  The Board finds it 
would be helpful to proffer the veteran examinations for his 
claimed disabilities, including all appropriate clinical 
testing and review of the claims file-to include all records 
received from the service department, and VA and non-VA 
medical treatment records.  See 38 C.F.R. § 3.159(c)(4) 
(2004).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in DAV v. Sec'y of VA, 
supra, invalidated the Board's ability to cure VCAA 
deficiencies.  Therefore a remand is required in this appeal 
so that additional development may be undertaken in order to 
fulfill the Department's duty to assist the appellant with 
his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:


1.  The RO should request that the 
veteran again identify all VA and non-VA 
health care providers who treated him for 
his claimed disabilities since his 
discharge from active service in 1971 to 
the present.

Please explain to the veteran that the 
records of Dr. Clark Ator and of Gates 
Rubber Company could not be found.  It is 
possible that Dr. Ator may have moved his 
practice or left practice and that any 
records concerning treatment of the 
veteran may have been archived or 
archived with the hospital associated 
with Dr. Ator at the time.  Similarly, 
the records of Gates Rubber Company may 
be archived with a successor company, or 
the physician who treated the workers may 
have retained the records.  Therefore, it 
would be useful if the veteran could 
confirm Dr. Ator's address and provide 
the name of the hospital with which Dr. 
Ator was associated, and if he could 
provide the name of the company that 
purchased or succeeded Gates Rubber 
Company, and/or the name of the company 
physician.

Records of Kaiser Permanent were obtained 
but only for 1995.

Please also request that the veteran 
again provide the name and specific 
address of the Veterans Center at which 
he was treated, and confirm his name and 
identification numbers.

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

2.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers.  In 
particular, the RO should obtain any and 
all records of treatment accorded the 
veteran by Dr. Astor, formerly of Orem 
Utah, the Veterans Center identified by 
the veteran, and the medical offices 
and/or physician of Gates Rubber Company 
formerly of Denver, Colorado.  The RO 
should also request any and all records 
of treatment accorded the veteran through 
Kaiser Permanent, in Aurora, Colorado, 
from 1971 through the present.  In 
addition, the RO should request copies of 
any and all inpatient and outpatient 
records, to include any and all clinical 
medical records, and copies of any and 
all mental hygiene records to include any 
and all individual and group therapy 
records accorded him at VA Medical 
Centers (MC) in Denver, Colorado and any 
other VAMC the veteran may identify, from 
his discharge in 1971 to the present.

The RO should search under any and all 
identification numbers associated with 
the veteran's name, including his service 
number, and should ensure it has the 
veteran's records (as opposed to another 
individual's).

The RO should perform any and all follow 
up required, including to obtain VA and 
non-VA records that may have been retired 
to storage.

3.  The RO should obtain the veteran's 
service personnel records ("201 file") 
and additional service medical, including 
clinical records, hospital medical 
records, and any and all administrative 
records to include copies of legal and 
administrative proceedings.  If the 
service medical, hospital, or personnel 
records are unavailable, the RO should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the 
appellant may provide.  

The RO should search under any and all 
identification numbers associated with 
the veteran's name, including his service 
number, and should ensure it has the 
veteran's records (as opposed to another 
individual's).

Alternative sources should include, but 
not be limited to, methods of 
reconstruction of service records used in 
fire-related cases and reconstruction 
from unit morning reports, training 
records, and unit histories.

If necessary, the RO should request that 
the veteran or his representative provide 
further information.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 Part 
III, chapter 4, paras. 4.28 and 4.29.

The RO should complete any and all 
follow-up actions referred by National 
Personnel Records Center and service 
departments, including requesting Morning 
Reports and other such reports which 
could be used to verify daily personnel 
actions from NPRC.

The RO should search under any and all 
identification numbers associated with 
the veteran's name, including his service 
number, and should ensure it has the 
veteran's records (as opposed to another 
individual's).

4.  The RO should send the veteran a 
development letter asking him to give as 
comprehensive a statement as possible 
regarding the stressors he experienced 
during his active duty service-to 
include both the events involving the 
grenade incident during basic training, 
the grenade bombing of the hospital in 
Cam Ranh Bay, and incidents of harassment 
during his basic training and in Germany, 
as well as any other incident the veteran 
identifies as a stressor.

Please remind the veteran that it is 
necessary to give as specific and 
detailed information about the persons, 
places, and events involved as possible, 
including as accurate dates as possible, 
so as to enable verification of the 
identified stressors.

5.  Offer the veteran an opportunity to 
procure "buddy statements" from service 
members who may have witnessed the events 
he identifies as his stressors or his 
behavior, overall, during this time.  In 
addition, please explain that he may also 
obtain statements from individuals 
including friends or family members to 
whom he may have confided these events or 
who may have witnessed changes in his 
behavior either during his active service 
or immediately following his discharge 
from active service.

6.  Whether or not the veteran responds 
to the request to identify his stressors, 
the RO should make every attempt to 
verify the veteran's averred inservice 
stressors, including the following:

?	For those stressors involving the 
result of personal assault, 
development under the specialized 
development procedures proscribed 
under M21-1, Part III, 5.14(c)(5), 
for that purpose.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-
1, Part III, 5.14(c)(5).

?	For those stressors involving 
service in a combat environment, the 
RO should request that the U.S. 
Armed Services Center for Research 
for Unit Records (USASCRUR) provide 
any available information which 
might corroborate the veteran's 
averred inservice stressors.  See 
VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, part 3, chapter 5, paragraph 
5.14.  The RO should provide 
USASCRUR with a description of the 
averred stressors.  The letter 
should include the following 
information:
o	The training incident at Fort 
Bliss, Texas during which the 
drill instructor allegedly 
lobbed a training grenade into 
the stands and a panicked 
stampeded ensued with injuries 
suffered by the students, 
including the veteran, during 
approximately April through 
December 1968.
o	The veteran's treatment at 
either the 6th CONVALESCENT 
CENTER, APO 96377 or 36th 
Evacuation Hospital, APO 96291 
in Cam Ranh Bay and the 
described grenade attack on the 
hospital, during approximately 
May through July 1969.

The RO should provide USASCRUR with 
copies of service personnel records 
obtained showing service dates and duties 
and units of assignment; copies of the 
veteran's May 2004 testimony; copies of 
his September April 2004 stressor 
statement, and any further statements the 
RO receives pursuant to this Remand.

In addition, the RO should complete any 
and all follow-up actions referred by 
NPRC and USASCRUR, and the service 
department, including the request for MSC 
ship's logs, unit morning reports, and 
MSC ships' and unit histories.  

The RO should search under any and all 
identification numbers associated with 
the veteran's name, including his service 
number, and should ensure it has the 
veteran's records (as opposed to another 
individual's).

7.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by the appropriate 
specialists to determine the nature, 
extent, and etiology of his claimed back 
disability, stress/nervous condition to 
include PTSD, hypertension, and 
headaches.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence and the veteran's service 
medical records, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
any manifested back, 
neuropsychiatric disorder, to 
include nervousness and PTSD, 
cardiovascular and headache 
disabilities.
?	Describe any current symptoms and 
manifestations attributed to any 
back, neuropsychiatric disorder, to 
include nervousness and PTSD, 
cardiovascular and headache 
disabilities.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all back, 
neuropsychiatric, cardiovascular and 
headache pathology.
?	Provide an opinion as to the date of 
onset and etiology for any back, 
neuropsychiatric disorder, to 
include nervousness and PTSD, 
cardiovascular and headache 
disabilities.  In particular, the 
examiners are requested to provide 
the following opinions:
1.	Is it at least as likely as not 
that any currently manifested 
back disability, is the result 
of, or in any way causally 
related to, the veteran's 
active service, including the 
lifting incident which caused 
his hernia and/or the treatment 
he received (including spinal 
tap) inservice for his hernia?
2.	Is it at least as likely as not 
that any currently manifested 
PTSD is the result of stressors 
the veteran experienced during 
active service or, in the 
alternative, that any currently 
manifested neuropsychiatric 
disorder is the result of, or 
in any way causally related to, 
the veteran's active service?
3.	Is it at least as likely as not 
that any currently manifested 
hypertension is the result of 
any manifested neuropsychiatric 
disorder or, in the 
alternative, is in any way 
causally related to, the 
veteran's active service?  
4.	Is it at least as likely as not 
that any currently manifested 
headaches are the result of, or 
in any way causally related to, 
the veteran's active service?

8.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for the residuals of a back 
injury, stress/nervous condition to 
include PTSD, hypertension, to include as 
secondary to the stress/nervous disorder 
to include PTSD, and headaches.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2004).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




